DETAILED ACTION
Claims 1-16 are pending.
Priority: July 05, 2017
Assignee: Fujitsu


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed. Claims 1, 15-16 are each contain the following limitations that distinguish the claims from the prior art:
“…A non-transitory computer-readable recording medium storing having stored thercin a program comprising instructions which, when the program is executed by for causing a computer, cause the computer to execute [[a]] processing of loading a plurality of records to a database, the processing comprising: allocating [[a]]the plurality of records to a page in shared memory, the shared memory being a memory configured to that is able to be accessed simultaneously [[by]]from a plurality of processes executed in processor circuitry of the computer; processings; receiving the plurality of records; generating, for each of writing, based on the plurality of records, control information indicating a [[of]] writing region [[to]]in the 
A related prior art would be Hayashi(5408652) where the system has multiple sets of pages in which each set includes multiple pages, where each of the pages stores multiple rows. Multiple rows of information storable in each page of each set are greater for each successive set of pages. Multiple pages for a data element are proportional to the log of the maximum number of rows that stores the data elements. A memory address is provided for the beginning memory location of the page associated with each page number. The design configuration of the information address resolving system enables the network database to be extremely fast.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132